Citation Nr: 0901194	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder, 
previously classified as lumbosacral strain, pelvis 
subluxation, and lumbarization of the first sacral joint.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
condition, variously classified as a duodenal ulcer, peptic 
ulcer disorder, and gastroesphageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for hypertension; and reopened and denied the 
claims for service connection for lumbosacral strain, pelvis 
subluxation and lumbarization of the first sacral joint, and 
for a duodenal ulcer.

In December 2006, the appellant testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.  

In April 2007, the Board remanded the issues on appeal to the 
Appeals Management Center (AMC) for further development.  The 
record indicates that the AMC complied with the Board's 
requests, including the issuance of additional notice letters 
to the veteran and the acquisition of VA medical records.  As 
such, the Board finds that the AMC complied with the April 
2007 Remand directive and will proceed to render a decision 
on the veteran's claims.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not affirmatively shown to have had its 
onset during service, was not manifested to a compensable 
degree within one year from the date of separation from 
service, and is not causally related to or aggravated by a 
service-connected disability.

3.  An unappealed rating decision in March 2000 denied the 
veteran's claim for service connection for a back disorder, 
classified as lumbosacral strain, pelvis subluxation and 
lumbarization of the first sacral joint.  

4.  Evidence submitted since the March 2000 decision 
regarding the veteran's claim for service connection for a 
back disorder raises questions about the nature of the 
veteran's back disorder, relates to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a back disorder, and raises a reasonable 
possibility of substantiating the claim.

5.  Having reopened the veteran's claim, a back disorder was 
not affirmatively shown to have had its onset during service, 
was not manifested to a compensable degree within one year 
from the date of separation from service, and is not causally 
related to or aggravated by a service-connected disability.

6.  A rating decision in December 1979 denied the veteran's 
claim for service connection for a duodenal ulcer (claimed as 
a stomach condition).  The veteran filed a notice of 
disagreement, but failed to perfect his appeal after the 
issuance of a January 1980 statement of the case.  

7.  Evidence received since the December 1979 rating decision 
raises questions about the nature of the veteran's stomach 
disorder, relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for a 
stomach disorder, and raises a reasonable possibility of 
substantiating the claim.

8.  Having reopened the veteran's claim, a stomach disorder 
was not affirmatively shown to have had its onset during 
service, was not manifested to a compensable degree within 
one year from the date of separation from service, and is not 
causally related to or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.304 (2008).

2.  Evidence received since the March 2000 rating decision is 
new and material, and the claim of service connection for a 
back disorder may be reopened.38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  After a review of the evidence, service connection for a 
back disorder is not warranted.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4.  Evidence received since the December 1979 rating decision 
is new and material, and the claim of service connection for 
a stomach disorder may be reopened.38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

5.  After a review of the evidence, service connection for 
stomach condition, variously classified as a duodenal ulcer, 
peptic ulcer disorder, and gastroesphageal reflux disease, is 
not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, the VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence the VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a).  The VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, in the context of reopening a claim, as here, in 
addition to providing notice of what evidence is needed to 
reopen the claim, the VA must also provide notice of the 
information and evidence required to substantiate the 
appellant's entitlement to the underlying compensation 
benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Thus, 
in order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.
 
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Although the RO and the AMC provided the appellant with 
several notices, complete notice was not provided until 
January 2008, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a May 2008 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, supra, identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
the VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertained to the 
claims.  The notification also satisfied the requirements of 
Kent v. Nicholson, supra.  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been secured.  
Thus, the duties to notify and assist have been met.

II.  Law and Regulations.  

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, an appealed RO decision denying service connection 
or an appeal that is not perfected within the statutory 
timeframe will become final.  See 38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Service Connection for Hypertension

The evidence of record for this claim consists of service 
medical records, VA medical records, private medical records, 
and the veteran's December 2006 testimony before the Board.

A March 1977 service medical record, specifically the 
veteran's service pre-entrance examination, showed a blood 
pressure reading, systolic over diastolic, of 140/86.  

An August 1977 service medical record noted that his blood 
pressure was 92/60.  

A March 1978 service medical record noted that the veteran's 
blood pressure was 124/70.

A May 1978 service medical record, specifically a service 
discharge medical examination, indicated that the veteran's 
blood pressure was 130/82.

An April 2000 VA medical record contains the first reported 
diagnosis for hypertension, noting that the veteran had blood 
pressure of 180/106.  Subsequent VA medical and private 
medical records note that the veteran has hypertension.  No 
record in evidence includes an opinion indicating between the 
disorder and service.

At the December 2006 Board hearing, the veteran testified 
that he had high blood pressure during service.  
Specifically, the veteran indicated that he fell on the 
parade ground when he got dizzy because his blood pressure 
was too high.  See Hearing Transcript at 4.  The veteran 
indicated that he started getting treatment for his 
hypertension in the mid-1980's.  

The record of evidence indicates that the veteran did not 
submit any further medical records in support of his claim.  
The AMC issued notices to the veteran, in May 2007 and 
January 2008, respectively, asking the veteran to submit any 
further evidence or information that would assist the VA in 
deciding his claim.  After receiving each notice, the veteran 
returned a VCAA Notice Response to the AMC, indicating that 
he had no other information or evidence to give to the VA to 
substantiate his claim and that he wished for his claim to be 
decided as soon as possible.

Reviewing the evidence of the record, the Board notes  that 
the veteran was not diagnosed with or treated for 
hypertension during service.  The first medical diagnosis for 
hypertension in the record is recorded in an April 2000 VA 
medical record, dated over 21 years after the veteran left 
service.  Such a significant lapse in time between discharge 
from service and diagnosis weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran contends that his hypertension originated in 
service.  However, as a layperson, he is not qualified to 
offer a medical opinion as to the etiology of his current 
medical disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board finds the record of evidence does 
not contain any competent medical evidence establishing a 
nexus between the veteran's currently diagnosed hypertension 
either was incurred or aggravated by his service, a 
requirement for a finding of service connection.  38 C.F.R. § 
3.303(a).  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his hypertension, it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hypertension in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 21 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for hypertension must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

IV.  Petition to Reopen Claim for Service Connection for Back 
Condition 

The RO received the veteran's original claim for service 
connection for a back disorder in March 2000.  It denied the 
claim in a March 2000 rating decision.  The veteran did not 
file a notice of disagreement to the denial.  Therefore, the 
RO's decision of March 2000 is final.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In the March 2000 rating decision, the RO noted that post-
service private medical records indicated that the veteran 
had been diagnosed with a lumbosacral strain, pelvis 
subluxation, and lumbarization of the first sacral joint; 
that they had reviewed a December 1999 private medical 
record, reporting that the veteran had recalled having low 
back pain since falling on the parade ground in the late 
1970's, and the veteran's March 2000 statement, submitted 
with his claim, in which he indicated that he had had hurt 
his back in service and did not go to sick call for the 
betterment of his unit.  Having reviewed this evidence, the 
RO denied the veteran's claim, noting that the veteran's 
service medical records did not show evidence of treatment 
for an injury to the back and no medical evidence had been 
submitted showing a chronic back condition within one year of 
the veteran's discharge from service.  

Reviewing the evidence of record prior to the March 2000 
decision, the veteran's March 1977 service medical pre-
entrance examination noted that the veteran's musculoskeletal 
system was normal.  

A September 1977 service medical record indicated that the 
veteran reported having a back problem involving his left 
shoulder.  He reportedly stated that he hurt his back while 
lifting a heavy seabag.  A physical examination indicated 
that the veteran's range of motion was good, that he could 
touch his toes without difficulty, and that his heel-toe 
gaitwas regular.  The assessment was to rule out a muscle 
strain; and the veteran was prescribed aspirin, hot soaks, 
and 24 hours of light duty.

An October 1977 service medical record indicated that the 
veteran reported feeling dizzy after having to stand for long 
periods of time and that his eyes would start hurting.  A 
subsequent service medical record from the same month noted 
that the dizziness and eye strain occurred mostly at 
formations.  The veteran was given an eye examination and the 
results indicated that his vision was normal.  

A May 1978 service medical record, specifically the service 
discharge medical examination, noted that the veteran's 
musculoskeletal system was normal.  

The evidence submitted since the March 2000 rating decision 
consists of private medical records, VA medical records, and 
the transcript of the December 2006 Board hearing.

Private medical records dated from September 1992 through 
December 2006 note treatment for pain in the veteran's back.  
The records do not contain any notations regarding a nexus 
between the veteran's back disorder and an incident in 
service.

April 2003 and September 2004 VA medical records indicated 
that the veteran had been diagnosed with degenerative 
arthritis of the back.  Again, these records did not contain 
any notations regarding a nexus between the veteran's back 
disorder and an incident in service.

At the December 2006 Board hearing, the veteran testified 
that he had an issue involving a back strain during service.  
The veteran said that he "popped" his back at some point 
during training and was told to go to the medical facility.  
See Hearing Transcript at 3.  He stated that he did not have 
any follow-up visits with medical personnel.  See id. at 4.  
The veteran also indicated that he almost fell during this 
incident.  See id. at 14.  However, the veteran's 
representative clarified that the veteran first noticed 
having a back issue when he actually fell on the parade 
ground.  See id. at 16. 

The veteran also stated that he started receiving treatment 
for his back disorder from a private chiropractor 
approximately two years after service.  The veteran informed 
the Board that he would get records from this doctor and 
submit them to the Board within sixty days of the hearing.  
See id. at 6-7.  

The record of evidence indicates that the veteran did not 
submit any further medical records in support of his claim.  
Moreover, the AMC issued notices to the veteran, in May 2007 
and January 2008, respectively, asking the veteran to submit 
any further evidence or information that would assist the VA 
in deciding his claim.  After receiving each notice, the 
veteran returned a VCAA Notice Response to the AMC, 
indicating that he had no other information or evidence to 
give to the VA to substantiate his claim and that he wished 
for his claim to be decided as soon as possible. 

When taken at face value, as is required when determining 
solely whether to reopen a previously denied claim, the Board 
finds that the December 2007 testimony regaring his back 
disorder, indicating treatment going back to two years after 
service, is new and material in that it relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a back disorder, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the evidence is new and material and the claim 
of entitlement to service connection for a back disorder must 
be reopened.

Reviewing the evidence of record, however, the Board finds 
that a preponderance of evidence does not support the 
veteran's claim.  Although the September 1977 service medical 
record indicates that the veteran reported a back problem, 
the alleged injury occurred to the veteran's left shoulder 
when the veteran was lifting a seabag.  The Board notes that 
this account is very different from the lower back pain the 
veteran claims he felt after falling on the parade ground.  
Moreover, the Board notes that no actual injury was diagnosed 
in the September 1977 service medical record and the 
veteran's discharge records are absent any notation regarding 
a musculoskeletal disorder save the single notation of rule-
out strain in the the September 1977 service medical record.  
As such, the Board finds no evidence indicating a back 
disorder occurring in service.  The Board notes that the 
December 1999 private medical record, submitted to the RO 
prior to the March 2000 rating decision, merely noted that 
the veteran recalled having low back pain since falling on 
the parade ground in the late 1970's and was not a medical 
opinion regarding the etiology of the veteran's disorder.

The Board notes that the objective medical evidence in the 
record indicates that the veteran was treated for neck and 
lower back pain in 1992, and was diagnosed with lumbosacral 
strain, pelvis subluxation and lumbarization of the first 
sacral joint in December 1999.  VA medical records indicate a 
first diagnosis of degenerative arthritis of the back in May 
2003.  Such significant lapses in time between the recorded 
onset of medical disorders and the veteran's discharge from 
service weigh against the instant claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board understands that the veteran believes that his back 
disorders were caused by a fall on the parade grounds during 
service.  However, he, as a layperson, is not qualified to 
offer an opinion as to the etiology of his current medical 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board finds the record of evidence does not 
contain any competent medical evidence establishing a nexus 
between the veteran's currently diagnosed back disorder and 
his service, a requirement for a finding of service 
connection.  38 C.F.R. § 3.303(a).  The veteran did not 
submit the required evidence and did not offer any 
information to the Board to assist in its acquisition.  As 
such, without evidence indicating a nexus between a current 
back disorder and an incident in service, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection.  Therefore, the veteran's claim 
must be denied.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his back disorder, it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a musculoskeletal 
disorder in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until more than 14 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2006) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

In view of the foregoing, the Board finds that the weight of 
the evidence is against the claim.  As the weight of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for a back disorder must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

V.  Petition to Reopen Claim for a Stomach Disorder.

The RO received the veteran's original claim for service 
connection for a stomach disorder, classified as a duodenal 
ulcer, in November 1979.  It denied the claim in a December 
1979 rating decision.  The veteran filed a notice of 
disagreement to the denial in June 1980.  The RO issued a 
Statement of the Case in August 1980, again denying the 
veteran's claim.  The veteran did not file a substantive 
appeal to the Board after the issuance of the statement of 
the case.  Therefore, the RO's decision of December 1979 is 
final.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence submitted prior to the 1979 denial consisted of 
service medical records.  

A January 1978 service medical record indicated that the 
veteran sought assistance for stomach pains.  He indicated 
that his stomach hurt when he stood, reported having normal 
bowel movements, and having not coughed up or spit up blood.  
The examiner noted that the veteran's pains lessened with 
milk or medication.  The assessment was a possible peptic 
ulcer.

An additional January 1978 service medical record indicated 
that the veteran still noted having stomach pains with normal 
bowel movements.  The stomach was extremely painful with 
palpation.  No hard masses were felt and light bowel sounds 
were noted.  The impression was peptic ulcer disease.  

A subsequent January 1978 service medical record included the 
results of an upper G-I series examination.  The examiner 
noted that the veteran's swallowing function was normal.  No 
hiatus hernia or other abnormality was demonstrated in the 
esophagus.  The gastric mucosal pattern was normal.  The 
stomach emptied promptly through the duodenum.  No gastric or 
duodenal craters or ulcers were identified.  The duodenal C 
loop had a normal course.  The opinion was a normal X-ray 
examination of the upper gastrointestinal tract.  

A March 1978 service medical record indicated that the 
veteran felt building pain his stomach.  He noted that such a 
condition had occurred before his entry into service.  
Physical examination found no abdominal rigidity, no rebound 
tenderness, mild bowel sounds, and clear lungs.  The 
assessment was a possible upset stomach.  

An April 1978 service medical record indicated that the 
veteran reported having a vague gastrointestinal disorder 
which existed prior to entry into service. 

The veteran did not submit any further medical evidence in 
support of his November 1979 claim for service connection.  
Therefore, in a December 1979 rating decision, the RO denied 
his claim, finding that the evidence did not indicate that a 
verified stomach disorder existed in service and there was no 
clinical evidence of a stomach disorder.  

Reviewing the evidence submitted since the November 1979 
rating decision, VA medical records dated April 2003 and 
September 2004 include diagnoses for gastroesphageal reflux 
disease.  The records contains no opinion indicating that the 
condition was related to service.

At the December 2006 Board hearing, the veteran testified 
that he believed that his stomach condition started because 
of nerves that also affected his back while he was in 
service.  See Hearing Transcript at 8.  The veteran reported 
that he started seeing a doctor about a year after service.  
See id. at 9.  

When taken at face value, as is required when determining 
solely whether to reopen a previously denied claim, the Board 
finds that the veteran's testimony regarding his stomach 
disorder, indicating treatment beginning a year after 
service, coupled with the VA medical records indicating a 
diagnosed stomach disorder, specifically gastroesphageal 
reflux disease, are new and material in that they relate to 
unestablished facts necessary to substantiate the claim 
seeking service connection for a stomach disorder, and raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the evidence is new and material and the claim 
of entitlement to service connection for a stomach disorder 
must be reopened.

Reviewing all of the evidence, however, the Board finds that 
the weight of the evidence is against the veteran's claim.  
Although the service medical records indicates that the 
veteran reported having a stomach problem during service, the 
January 1978 upper G-I examination found no gastrointestinal 
disorders.  The first objective medical evidence in the 
record indicating a diagnosis for a stomach disorder was the 
April 2003 VA medical record.  Such a significant lapse in 
time between the veteran's discharge from service and the 
diagnosis of the disorder weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran contends that his current stomach disorder is 
related to a case of nerves connected to service.   However, 
as a layperson, he is not qualified to offer an opinion as to 
the etiology of his current medical disorders.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds 
the record of evidence does not contain any competent medical 
evidence establishing a nexus between the veteran's currently 
diagnosed back disorder and his service, a requirement for a 
finding of service connection.  38 C.F.R. § 3.303(a).  The 
Board notes that the AMC gave the veteran two opportunities 
to supplement the record with further medical reports, 
indicating an earlier onset for a stomach disorder.  The 
veteran did not submit the required evidence and did not 
offer any information to the Board to assist in its 
acquisition.  As such, without evidence indicating a nexus 
between a current back condition and an incident in service, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for service connection for a stomach 
disorder.  Therefore, the veteran's claim must be denied.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his stomach disorder, it is not necessary to obtain 
a VA medical opinion with regard to etiology.   38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a stomach disorder  
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 24 years after service, any current opinion provided at 
this point would be no more than speculative.   See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In view of the foregoing, the Board finds that the weight of 
the evidence is against the claim.  As the weight of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for a stomach disorder must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hypertension is denied.  

The veteran's reopened claim for service connection for a 
back disorder is denied.

The veteran's reopened claim for service connection for a 
stomach disorder is denied.





______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


